Citation Nr: 0602967	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss 
and tinnitus.  

A Travel Board hearing was scheduled for the veteran in 
November 2005 but, in October 2005, the veteran cancelled his 
request for a hearing.  Therefore, the case is now properly 
before the Board.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
tinnitus that is due to any incident or event in active 
military service, and tinnitus as an organic disease of the 
nervous system is not shown to have been manifested within 
one year after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records (SMRs) indicate that, at the 
veteran's enlistment examination in January 1957, his ears 
were normal on clinical evaluation and he was noted to have 
normal hearing in both ears (15/15).  At an examination in 
March 1959, the veteran's ears again were normal on clinical 
examination and he was noted to have normal hearing in both 
ears (15/15).  At that examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-10
-10
LEFT
-5
-10
-10
-10
-10

In December 1961, the veteran reported to sick call with 
complaints of a sore throat, and on examination his ears were 
negative for any abnormality.  In May 1962, the veteran 
reported to sick call complaining of vomiting.  On 
examination, his ears were clear.  At a periodic examination 
in July 1966, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
5
10
LEFT
-5
-5
0
-10
-5


On the associated report of medical history, the veteran 
denied having or having had a history of ear, nose, or throat 
trouble, or hearing loss.  In August 1966, the veteran's ear 
canals and ear drums were noted to be clear.  

At an examination in February 1967, the veteran's ears were 
normal on clinical evaluation.  On audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
5
5
10
LEFT
-5
-10
0
-5
-5

At an examination in October 1967, the veteran's ears were 
normal on clinical evaluation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
0
0
-10
LEFT
-5
-10
-5
-10
-10

On reports of medical histories dated February and October 
1967, the veteran denied having ear, nose, or throat problems 
or hearing loss.

The Board notes the veteran was released from active duty in 
March 1968, and subsequently enlisted in the Reserves until 
December 1998.  This, therefore, accounts for the additional 
medical examinations contained among the service medical 
records.  On reports of medical histories, dated July 1968 
and February 1970, the veteran again denied having ear, nose, 
or throat problems or hearing loss.  At an examination in 
March 1973, the veteran's ears were normal on clinical 
evaluation.  Pure tone thresholds, in decibels, were as 
follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
20
30
LEFT
10
0
0
0
0

At an examination in April 1976, the veteran's ears were 
normal on clinical evaluation and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
15
20
LEFT
5
0
0
0
10

At an examination in July 1977, the veteran's ears were 
normal and pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
20
35
LEFT
5
0
5
0
10

The veteran's SMRs are negative for any complaints, 
treatment, or findings related to hearing loss or tinnitus.  

In September 2002, the veteran filed a formal claim for 
entitlement to service connection for hearing loss and 
tinnitus.  

A September 2002 private medical record and written statement 
from J.A.C., M.S., CCC/A, a private audiologist, indicates 
the veteran was seen for an audiologic evaluation in August 
2002.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
Approx. 
50
50
50
Approx. 
60
LEFT
Approx. 
5
10
Approx. 
15
30
30

Dr. JAC noted the veteran had been complaining of tinnitus 
since 1957, and that he did not have a history of noise 
exposure since service.  In the written statement, Dr. JAC 
stated the audiologic evaluation revealed a mild 
sensorineural, high frequency hearing loss in the left ear, 
and a mild to severe, mild to high frequency sensorineural 
hearing loss in the right ear.  Middle ear function was 
normal.  Dr. JAC further stated that the veteran's hearing 
loss consists of his not receiving the softer consonant 
sounds of speech, which are important for speech 
discrimination, and that a loss of this type and degree would 
have a significant impact on speech understanding.  Dr. JAC 
opined that, based upon the veteran's military service 
history, he was exposed to unprotected loud sounds and his 
hearing loss was "probably, at least partially, noise 
induced."  

In a written statement dated December 2002, the veteran 
indicated that he did not have any additional evidence to 
provide in support of his claim.

In a rating decision dated March 2003, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.  The veteran submitted a timely notice of 
disagreement and requested a hearing before a decision review 
officer (DRO).  The RO issued a statement of the case in May 
2003, in which the veteran's claim for service connection for 
bilateral hearing loss and tinnitus continued to be denied.  
In support of its decision, the RO noted the veteran's SMRs 
do not reveal any evidence of exposure to acoustic trauma or 
any medical condition indicative of hearing loss or tinnitus.  
The RO did note the September 2002 statement from Dr. JAC, in 
which the veteran reported a history of noise exposure in 
service, but the RO decided the opinion was of less probative 
value than the SMRs.  The RO also noted that the veteran's 
military operation specialty (MOS) as a programmer would not 
subject an individual to a significant degree of loud noise, 
and that the veteran had not identified any instance when he 
was subjected to acoustic trauma in service.  

The veteran perfected his appeal to the Board in July 2003.  
He stated that, when he was stationed at Ladd Air Force Base 
in Fairbanks, Alaska, from July 1957 to July1958, he was 
assigned to the Air Defense Control Center, which relayed air 
traffic movement in and around Alaskan air space to the North 
American Aerospace Defense Command (NORAD).  He explained 
that his duties included plotting air traffic movement 
reports from several radar sites in Alaska, which required 
the use of headphones for long periods of time.  He also 
explained that the air traffic signal was very weak, and that 
he and other plotters had to listen very closely for faint 
reports from the radar stations.  He stated that, while 
plotting Russian air traffic over the Bering Strait, they 
would suddenly encounter extremely high level static that 
would fill their ears through the headphones.  He stated they 
would rip the headphones off their ears, and their ears would 
be ringing.  The veteran stated that the static occurred many 
times during his tour in Alaska and that he has had ringing 
in his ears ever since.  He said he heard the loud static 
only once after leaving Alaska, when he was stationed at a 
radar site in Canada during the early sixties.  The veteran 
also described "acoustic trauma" in general, and how 
frequencies are transmitted through headphones.  He stated 
that the acoustic trauma to which he was exposed while 
wearing the headphones caused him to have ringing in the 
ears, difficulty in understanding speech in noisy places or 
places with poor acoustics, and muffling of sounds.  The 
veteran also stated that his service medical records show 
that his hearing worsened while he was on active duty.  

In November 2003, the veteran was afforded a VA examination.  
The examiner noted that his review of the claims file 
indicated the veteran's noise exposure in the military 
involved wearing a headset while serving in Alaska, and that 
there was no indication of non-military noise exposure.  The 
examiner's review of the SMRs were negative for hearing loss 
and tinnitus and he noted that, at separation from service, 
the veteran was noted to have normal audiometric thresholds 
at all frequencies tested.  The examiner opined that it 
appeared most likely that the veteran's current hearing loss 
and tinnitus arose subsequent to separation from active duty, 
and therefore, it was "less likely than not" that his 
current hearing loss

and tinnitus are related to active duty.  The examiner also 
stated that, in this particular instance, a formal 
examination was not necessary for him to render a valid 
opinion.

The veteran was afforded a hearing at the RO, before a DRO, 
in March 2004.  The veteran testified that he never told his 
military doctors, while on active duty or in the Reserves, 
about his bilateral hearing loss or tinnitus because he was 
going to be a career person and he wanted to make sure he 
could stay in until retirement.  He testified to his noise 
exposure in service and indicated that, when the static 
occurred the second time in Alaska, he told his sergeant and 
officers that he had ringing in his ears, but they told him 
it was a part of the job.  In an attempt to explain why his 
hearing tests did not reveal hearing loss, the veteran 
testified that his training with the radar taught him how to 
distinguish between static and non-normal noises, and that he 
was able to do a pretty good job at distinguishing between 
the signals and beeps at the hearing tests.  He also 
testified that, in 1970, he told a Dr. MG, who is now 
deceased, that he had ringing in his ears, and Dr. MG told 
him that he had tinnitus.  The veteran stated that he did not 
know whether Dr. MG had documented his hearing loss or 
tinnitus.  At the conclusion of the hearing, the record was 
kept open for the veteran to obtain a medical opinion to 
address the possibility of a relationship between his hearing 
loss and tinnitus, and his military service.  

A Travel Board hearing was scheduled for the veteran in 
November 2005, but he cancelled his request for a hearing in 
October 2005.  No additional evidence was submitted by the 
veteran in support of his claim, and therefore, the claim is 
properly before the Board.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for bilateral hearing 
loss and tinnitus.  In a November 2002 letter, the RO 
informed the veteran of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.




While the November 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the May 
2003 statement of the case (SOC) contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which contains such notice.  All 
the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board notes that the veteran was given an opportunity to 
submit additional evidence after the March 2004 RO hearing, 
but did not submit any additional evidence.  For these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant

need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2005).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. 


The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The veteran has asserted that he was exposed to excessive 
noise in service while being stationed at the Air Defense 
Control Center at Ladd Air Force Base in Fairbanks, Alaska 
from July 1957 to July 1958.  He attributes the ringing in 
his ears to incidents when he would encounter an extremely 
high level of static in the headphones he was wearing to 
conduct his duties.  He has also identified one additional 
instance, in the early sixties at a radar site in Canada, 
when he heard loud static, as a possible cause for his 
hearing loss and tinnitus.  

A.  Tinnitus

Review of the claims file shows no documented diagnosis of 
tinnitus.  The Board notes that the veteran has stated that 
he has suffered from ringing in his ears since he was on 
active duty, and that the September 2002 private medical 
record from Dr. JAC notes the veteran reported that he has 
complained of tinnitus since he was 21 years old.  However, 
the evidence of record, to include the Reserve SMRs dated 
after the veteran was released from active duty, do not 
support the veteran's contentions, as they are negative for 
any complaints of, treatment for, or diagnosis of tinnitus.  
The Board finds there is no evidence of record which shows 
the veteran was evaluated by a doctor and diagnosed with 
tinnitus.  In this regard, the Board notes that Dr. JAC's 
September 2002 opinion refers only to the veteran's hearing 
loss, and does not provide a diagnosis of tinnitus.  Without 
a current diagnosis of tinnitus, the veteran's claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) ("absent proof 
of the existence of the disability being claimed, there can 
be no valid claim").  

B.  Bilateral Hearing Loss

As noted, the veteran contends that his bilateral hearing 
loss is directly related to his active military service.  
However, the evidence of record shows that he was noted to 
have normal hearing at his enlistment examination in January 
1957, and at his separation examination in October 1967.  At 
both examinations, the veteran's ears were normal on clinical 
examination and he did not have any ear, nose, or throat 
problems.  The Board notes that the veteran's SMRs are 
negative for any complaints, treatment, or diagnosis related 
to hearing loss or tinnitus.  At the March 2004 hearing at 
the RO, the veteran testified that he told his sergeant and 
officers that he had ringing in his ears, but they told him 
it was a part of the job.  He also testified that he never 
told any of the military doctors about his hearing loss 
because he did not want it to affect his career in the 
service.

While the Board appreciates the veteran's honesty in 
explaining why he never told anyone about his hearing loss 
and tinnitus, the Board notes that the service medical 
records show the veteran occasionally reported to sick call 
for various problems and, on examination, his ears were found 
to be "negative" and "clear."  The Board also notes that, 
although the veteran was released from active duty in March 
1968, the record contains several audiological examinations 
that were conducted thereafter, which were normal.  See 
38 C.F.R. § 3.385.  The Board finds it most probative that 
none of the audiological examinations conducted after the 
veteran was released from active duty shows that the veteran 
demonstrated the auditory thresholds which meet the 
requirements for impaired hearing, see id., and that, on the 
associated reports of medical history, the veteran continued 
to deny having or having had hearing loss or ear, nose, or 
throat problems.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the current 
hearing loss is causally related to service.  

The record contains two medical opinions which address the 
etiology of the veteran's hearing loss and tinnitus.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The first medical opinion was furnished by Dr. JAC, a private 
audiologist, in September 2002.  While it appears the veteran 
provided Dr. JAC with a medical history, including a report 
that he experienced noise exposure in service and that he had 
no noise exposure after service, the Board notes there is no 
indication that Dr. JAC reviewed the veteran's service 
medical records or any prior evidence in the claims folder.  
After conducting an audiological evaluation, Dr. JAC 
diagnosed the veteran with mild, high frequency sensorineural 
hearing loss in the left ear, and mild to severe, mild to 
high frequency sensorineural hearing loss in the right ear.  
Dr. JAC opined that, based on the veteran's past service 
history, he was exposed to unprotected loud sounds, and his 
hearing loss is "probably, at least partially, noise 
induced."  However, despite reporting the veteran was 
exposed to unprotected loud sounds, Dr. JAC's opinion merely 
states that the veteran has hearing loss caused by noise 
exposure resulting from military service, without providing 
details about the type of noise exposure the veteran 
experienced and whether that type of noise exposure was 
likely to cause the type of hearing loss which the veteran 
now suffers.  In this regard, the Board notes that the report 
of audiological report contains hand-written notes, including 
"rifle range" and "radar," but there is no indication 
whether this is the military noise exposure on which Dr. JAC 
based her opinion that military noise exposure was the cause 
of the veteran's hearing loss.  In addition, Dr. JAC's 
opinion did not address, or even mention, the gap of more 
than 30 years between the veteran's separation from active 
duty and the diagnosis of hearing loss.  

The Board does consider the September 2002 private medical 
opinion to be competent medical evidence.  However, for the 
reasons noted above, the Board finds this opinion to be of 
less probative value than the November 2003 VA opinion.  
While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
As a result, the Board finds the evidence of record does not 
support the conclusion that the veteran's hearing loss is 
related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

The Board notes that an audiologist, a specialist trained in 
the diagnosis and treatment of hearing disorders, rendered 
the November 2003 VA opinion.  Furthermore, the November 2003 
opinion was based upon review of the claims file, directly 
addresses the question of whether the veteran's hearing loss 
and tinnitus were incurred in service, and contains a 
complete rationale in support of its assertions.  The 
specialist noted that the veteran's hearing was normal at 
separation, and that the SMRs are negative for hearing loss 
and tinnitus.  Based upon these factors, the specialist 
concluded that it appeared most likely that the veteran's 
current hearing loss and tinnitus arose subsequent to his 
separation from active duty, and that it is unlikely that any 
current hearing loss and tinnitus are related to active duty.  
Although the VA examiner who rendered the November 2003 
opinion did not conduct a formal examination on the veteran, 
the Board finds the opinion to be competent and probative, as 
it based upon review of the claims file.

The Board notes, with high regard, the veteran's lengthy and 
honorable service in the Air Force.  The Board also 
acknowledges, and has no reason to doubt, the veteran's 
assertions that he was exposed to noise trauma in service 
from a high level of static in the headphones he wore as a 
programmer, and that he believes this exposure caused his 
hearing loss and tinnitus.  However, while the veteran is 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as medical etiology and causation of 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that at the 
veteran's separation examination, his hearing was normal and 
that on reports of medical histories, dated July 1968 and 
February 1970, the veteran denied having any ear, nose, or 
throat abnormalities.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


